DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 13, “a workpiece” is not clear if it is same as “a workpiece” at line 3 or different from it, i.e., another workpiece.
In claim 1 at line 18, “the workpiece” is not clear if it means “a workpiece” at line 3 or “a workpiece”at line 13.
	In claim 2 at line 4, “a set temperature” is not clear if it is same as “a set temperature” in claim 1 at line 6 or different from it, i.e., another set temperature.
	In claim 2 at line 9, “a fitting” is not clear if it is same as “a fitting” in claim 1 at line 15, or different from it, i.e., another fitting.
In claim 4 at line 6, “a set temperature” is not clear if it is same as “a set temperature” in claim 1 at line 6, or different from it, i.e., another set temperature.

In claim 6 at line 12, “a heat input amount” is not clear if it is same as “a heat input amount” at line 9 or different from it, i.e., another heat input amount.
In claim 6 at lines 12-3, “a thermal resistance” is not clear if it is same as “a thermal resistance” at line 9 or different from it, i.e., another thermal resistance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0378092) in view of Westfall (US 7,126,091).

Examiner’s Conventions: 	
PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding Claim 1, Yamamoto discloses
A plasma processing apparatus (the processing apparatus 100; 47:2, Fig. 2
  
    PNG
    media_image1.png
    804
    542
    media_image1.png
    Greyscale
) comprising:

a placement table (The mounting table 2 including a base 2a and an electrostatic chuck 6; P48:1-2, Fig. 2) including a heater (a heater 6c; P49:6, Fig. 2) configured to adjust a temperature (a temperature of the electrostatic chuck 6 in each division region and output the detected information to the temperature measuring device 14; P51:6-8) of a placement surface (a mounting surface of the mounting table 2; P50:6-7, Fig. 2) on which a workpiece (a semiconductor wafer W; P47:9) serving as a plasma processing target (configured to heat the semiconductor wafer W; P49:4) is placed;

a heater controller (The control apparatus 200; P56:1, Fig. 2) configured to supply power (the output power from “a heater power supply 30”; P49:14) to the heater such that the heater reaches a set temperature (a preset temperature by controlling the heater power supply 30; P56:3-4);

a power monitor (the Operational Amplifier inherently receiving the inherent power magnitude measurement of the heater power supply 30 based on the recitations “to maintain the power supplied to the heater 6c to be constant”; P76:2-1 from bottom wherein without power measurement, it is impossible to keep a constant power [further disclosing] “the temperature control unit 205 feedback-controls the power supplied to the heater 6c”; P77:9-11 [and] “a magnitude of the power supplied to the heater 6c is controlled by the heater power supply 30 in response to an instruction from the control apparatus 200”; P49:4-1 from bottom [including] “The temperature sensor 20 is connected to a temperature measuring device 14”; P51:2-3, Fig. 2) configured (structured as disclosed in Figs. 2, 7A-7C) to measure (inherently receiving the inherent power magnitude measurement of the heater power supply 30 based on the recitations “to maintain the power supplied to the heater 6c to be constant”; P76:2-1 from bottom wherein without power measurement, it is impossible to keep a constant power)
a non-ignited state (“Stop of Supply of Power To Heater (Stop of Feedback-Control”; Fig. 7A-7C

    PNG
    media_image2.png
    625
    600
    media_image2.png
    Greyscale
) where plasma is not ignited (No Power supply from the recitation “Stop of Supply of Power To Heater (Stop of Feedback-Control”; Fig. 7A-7C) and in a transient state (“Supply of Heat Transfer Gas”; Figs. 7A-7C wherein temperature fluctuates because of transient power supply) where the power supplied to the heater decreases (the equivalent heat of “81” from high slope of “a graph 81” before the 4th vertical line between “t2” and “t3” to the zero slope (i.e., no heat, no temperature change) of “a graph 81 indicating the temperature variation of the electrostatic chuck 6” after the 4th vertical line between “t2” and “t3”; Figs. 7A-7C wherein temperature is a dual parameter of the heat created by the input power supplied from “a heater power supply 30”; P49:14) after the plasma is ignited (“Plasma Generation” after “t3”; Figs. 7A-7C), while the power supplied to the heater is controlled by the heater controller such that a temperature (a temperature of the electrostatic chuck 6 in each division region; P51:6-7, Fig. 2 [further disclosing] a multiple number of temperature sensors provided on a surface of the temperature measurement wafer W'; P75:1-2 [and] and each division region is provided with the heater 6c; P50:4-5) of the heater becomes constant (P76:bottom [and] Ta; Figs. 7A wherein Ta converges)

a parameter calculator (a calculation unit 203; P71:4, Fig. 5

    PNG
    media_image3.png
    691
    910
    media_image3.png
    Greyscale
) configured to calculate a heat input amount (the total integral of the power equivalent to “the temperature of the temperature measurement wafer W' increased due to the heat input from the plasma generated within the processing chamber 1”; P88:15-17) from the plasma (the plasma generated within the processing chamber 1; P88:15-17) and a thermal resistance (the thermal resistance between the electrostatic chuck 6 and the semiconductor wafer W or the temperature measurement wafer W'; P159:4-5 [further disclosing] a temperature difference Ta between the electrostatic chuck 6 and the temperature measurement wafer W' whose temperature increased due to the heat input from the plasma is 14.4O C.; P89:6-10, Figs. 7A-7C) between a workpiece (a graph 80 indicating the temperature variation of the temperature measurement wafer W'; P83:6-8,Figs. 7A-7C) and the heater(a graph 81 indicating the temperature variation of the electrostatic chuck 6; P83:8-9 [including] a multiple number of temperature sensors provided on a surface of the temperature measurement wafer W'; P75:1-2 [and] each division region is provided with the heater 6c; P50:4-5) by using the power 
by the 
monitor in the non-ignited state and in the transient state to perform a fitting (a correction; P95:17) on a calculation model (a correction value Toff for each pressure of the heat transfer gas based on the following expression (1), for example, Toff=Tr-Tm   (1); P95:17-20 wherein Tm denotes the temperature of the temperature measurement wafer W' during the plasma generation, and Tr represents a reference temperature; P96) for calculating the power supplied in the transient state using the heat input amount and the thermal resistance as parameters; and

a set temperature calculator (The temperature control unit 205 correcting, for each division region 60, the target temperature instructed from the processing control unit 206 by adding the correction value output from the calculation unit 203 to the target temperature (S205); P130:1-5) configured to calculate (by adding the correction value; P130:3) the set temperature of the heater at which the workpiece (P130:2), by using the heat input amount and the thermal resistance calculated by the parameter calculator.

	Yamamoto discloses “a monitor” and “the power” as mapped above, but does not expressly disclose
a power monitor to measure the power

	However, Westfall discloses, in the same field for “a controller 90” (C6:44) “to heat the workpiece on the platen (electrostatic chuck) to a desired temperature and prevent overheating by transferring heat to the substrate” (C1:9, 45-47 and 50-51, Fig. 8) by “resistive heating elements” (C1:46),

    PNG
    media_image4.png
    1019
    647
    media_image4.png
    Greyscale
),

(“Voltage sensors 70, 76” of the output power from “the power supplies 66, 74” from the recitation “Voltage sensors 70, 76 then generate feedback signals which are a linear function of the voltage drop across the respective current sensing resistors 68, 78 and supply those signals to a controller 90 that automatically controls the power supplies 66, 74 to increase or decrease the heating current so as to maintain a selected average temperature on the workpiece supporting surface”; C6:41-47) to measure the power (the voltage of the power from “the power supplies 66, 74”; C6:44-45)

The advantage of using Westfall’s “Voltage sensors 70, 76 generating feedback signals” is for “a controller 90” (C6:44) “to heat the workpiece on the platen (electrostatic chuck) to a desired temperature and prevent overheating by transferring heat to the substrate” (C1:9, 45-47 and 50-51, Fig. 8) from “resistive heating elements” (C1:46) by “increasing or decreasing the heating current so as to maintain a selected average temperature on the workpiece supporting surface” (C6:45-47) of “the electrostatic chuck” (C6:49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamamoto with Westfall by replacing Yamamoto’s control apparatus 200 having an inherent power sensor with Westfall’s “Voltage sensors 70, 76 generating feedback signals” in order for “a controller 90” “to heat the workpiece on the platen (electrostatic chuck) to a desired temperature and prevent overheating by transferring heat to the substrate” from “resistive heating elements” by “increasing or decreasing the heating current so as to maintain a selected average temperature on the workpiece supporting surface” of “the electrostatic chuck”.

	Regarding Claim 2, Yamamoto in view of Westfall discloses 
the heater (Yamamoto: a heater 6c; P49:6, Fig. 2) is individually provided for each divided region (Yamamoto: each division region is provided with the heater 6c; P50:4-5) of the placement surface (Yamamoto: a mounting surface of the mounting table 2; P50:6-7, Fig. 2) of the placement table (Yamamoto: The mounting table 2 including a base 2a and an electrostatic chuck 6; P48:1-2, Fig. 2),

the heater controller  (Yamamoto: The control apparatus 200; P56:1, Fig. 2) controls the power supplied for each heater (Yamamoto: each division region provided with the heater 6c; P50:4-5) such that the heater provided for each region reaches a set temperature  (Yamamoto: a preset temperature by controlling the heater power supply 30; P56:3-4) set for each region,

the power monitor (Westfall: “Voltage sensors 70, 76” of the output power from “the power supplies 66, 74” from the recitation “Voltage sensors 70, 76 then generate feedback signals which are a linear function of the voltage drop across the respective current sensing resistors 68, 78 and supply those signals to a controller 90 that automatically controls the power supplies 66, 74 to increase or decrease the heating current so as to maintain a selected average temperature on the workpiece supporting surface”; C6:41-47) supplied in the non-ignited state (Yamamoto: “Stop of Supply of Power To Heater (Stop of Feedback-Control”; Fig. 7A-7C)  and in the transient state (Yamamoto: “Supply of Heat Transfer Gas”; Figs. 7A-7C wherein temperature fluctuates because of transient power supply) for each heater while the supplied power is controlled by the heater controller such that the temperature becomes constant (Yamamoto: P76:bottom [and] Ta; Figs. 7A wherein Ta converges) for each heater,

the parameter calculator (Yamamoto: a calculation unit 203; P71:4, Fig. 5) calculates the heat input amount (Yamamoto:  the total integral of the power equivalent to “the temperature of the temperature measurement wafer W' increased due to the heat input from the plasma generated within the processing chamber 1”; P88:15-17) and the thermal resistance (Yamamoto:  (the thermal resistance between the electrostatic chuck 6 and the semiconductor wafer W or the temperature measurement wafer W'; P159:4-5 [further disclosing] a temperature difference Ta between the electrostatic chuck 6 and the temperature measurement wafer W' whose temperature increased due to the heat input from the plasma is 14.4O C.; P89:6-10, Figs. 7A-7C)  for each heater by performing, for each heater, a fitting (Yamamoto:  a correction; P95:17) on the calculation model (Yamamoto:  a correction value Toff for each pressure of the heat transfer gas based on the following expression (1), for example, Toff=Tr-Tm   (1); P95:17-20 wherein Tm denotes the temperature of the temperature measurement wafer W' during the plasma generation, and Tr represents a reference temperature; P96) using the supplied power of the non-ignited state and in the transient state measured by the power monitor, and

the set temperature calculator (Yamamoto:  The temperature control unit 205 correcting, for each division region 60, the target temperature instructed from the processing control unit 206 by adding the correction value output from the calculation unit 203 to the target temperature (S205); P130:1-5) calculates, for each heater, the set temperature (Yamamoto:  a preset temperature by controlling the heater power supply 30; P56:3-4) at which the workpiece reaches the target temperature (Yamamoto:  P130:2) using the heat input amount and the thermal resistance calculated by the parameter calculator.

The advantage of using Westfall’s “Voltage sensors 70, 76 generating feedback signals” is for “a controller 90” (C6:44) “to heat the workpiece on the platen (electrostatic chuck) to a desired temperature and prevent overheating by transferring heat to the substrate” (C1:9, 45-47 and 50-51, Fig. 8) from “resistive heating elements” (C1:46) by “increasing or decreasing the heating current so as to maintain a selected average temperature on the workpiece supporting surface” (C6:45-47) of “the electrostatic chuck” (C6:49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamamoto with Westfall by replacing Yamamoto’s control apparatus 200  from “resistive heating elements” by “increasing or decreasing the heating current so as to maintain a selected average temperature on the workpiece supporting surface” of “the electrostatic chuck”.

	Regarding Claim 4, Yamamoto in view of Westfall discloses 
further comprising a storage (Yamamoto: a non-volatile storage memory; P75:17-18) configured to store the heat input amount (Yamamoto:  the total integral of the power equivalent to “the temperature of the temperature measurement wafer W' increased due to the heat input from the plasma generated within the processing chamber 1”; P88:15-17) and the thermal resistance (Yamamoto:  (the thermal resistance between the electrostatic chuck 6 and the semiconductor wafer W or the temperature measurement wafer W'; P159:4-5 [further disclosing] a temperature difference Ta between the electrostatic chuck 6 and the temperature measurement wafer W' whose temperature increased due to the heat input from the plasma is 14.4O C.; P89:6-10, Figs. 7A-7C),

wherein the set temperature calculator (Yamamoto: The temperature control unit 205 correcting, for each division region 60, the target temperature instructed from the processing control unit 206 by adding the correction value output from the calculation unit 203 to the target temperature (S205); P130:1-5) calculates the set temperature (Yamamoto:  a preset temperature by controlling the heater power supply 30; P56:3-4) of the heater at which the workpiece (Yamamoto: a semiconductor wafer W; P47:9) reaches the target temperature (Yamamoto: P130:2) using the heat input amount and the thermal resistance stored in the storage, and when the set temperature is deviated from a set temperature (Yamamoto:  a preset temperature by controlling the heater power supply 30; P56:3-4) (Yamamoto: a calculation unit 203; P71:4, Fig. 5) by a predetermined amount (Yamamoto:  the numeric value of “a preset temperature”; P56:3-4 depending on “a pressure of the heat transfer gas”; P83:3) or more, the set temperature calculator updates (transmit the information of the temperature of each division region 60 measured by the corresponding temperature sensor to the control apparatus 200; P75:14-16) the heat input amount and the thermal resistance stored in the storage unit to the heat input amount and the thermal resistance calculated by the parameter calculation unit.

	Regarding Claim 6, Yamamoto discloses
A non-transitory computer-readable medium (a non-volatile storage memory; P75:17-18, Figs. 2, 5) that stores a temperature control program (a program stored in the ROM 93 or the auxiliary memory device 94; P149:1-2) that causes a computer (a computer 90; P148:3) to execute a temperature control process (The temperature control unit 205 correcting, for each division region 60, the target temperature instructed from the processing control unit 206 by adding the correction value output from the calculation unit 203 to the target temperature (S205); P130:1-5) including:

power (the total output power from “a heater power supply 30”; P49:14, Fig. 2), which is supplied to a heater (a heater 6c; P49:6, Fig. 2) provided in a placement table (The mounting table 2 including a base 2a and an electrostatic chuck 6; P48:1-2, Fig. 2) and configured to adjust a temperature (a temperature of the electrostatic chuck 6 in each division region and output the detected information to the temperature measuring device 14; P51:6-8) of a placement surface (a mounting surface of the mounting table 2; P50:6-7, Fig. 2) of the placement table on which a workpiece (a semiconductor wafer W; P47:9) (configured to heat the semiconductor wafer W; P49:4)  is placed, in a non-ignited state (“Stop of Supply of Power To Heater (Stop of Feedback-Control”; Fig. 7A-7C

    PNG
    media_image2.png
    625
    600
    media_image2.png
    Greyscale
) where plasma is not ignited (No Power supply from the recitation “Stop of Supply of Power To Heater (Stop of Feedback-Control”; Fig. 7A-7C) and in a transient state (“Supply of Heat Transfer Gas”; Figs. 7A-7C wherein temperature fluctuates because of transient power supply) where the power supplied to the heater decreases (the equivalent heat of “81” from high slope of “a graph 81” before the 4th vertical line between “t2” and “t3” to the zero slope (i.e., no heat, no temperature change) of “a graph 81 indicating the temperature variation of the electrostatic chuck 6” after the 4th vertical line between “t2” and “t3”; Figs. 7A-7C wherein temperature is a dual parameter of the heat created by the input power supplied from “a heater power supply 30”; P49:14) after the plasma is ignited (“Plasma Generation” after “t3”; Figs. 7A-7C), while the power supplied to the heater is controlled such that the heater becomes a constant temperature (P76:bottom [and] Ta; Figs. 7A wherein Ta converges);

calculating a heat input amount (the total integral of the power equivalent to “the temperature of the temperature measurement wafer W' increased due to the heat input from the plasma generated within the processing chamber 1”; P88:15-17) from the plasma and a thermal resistance (the thermal resistance between the electrostatic chuck 6 and the semiconductor wafer W or the temperature measurement wafer W'; P159:4-5 [further disclosing] a temperature difference Ta between the electrostatic chuck 6 and the temperature measurement wafer W' whose temperature increased due to the heat input from the plasma is 14.4O C.; P89:6-10, Figs. 7A-7C) between a workpiece (a semiconductor wafer W; P47:9) and the heater by using the measured power supplied in the non- ignited state and in the transient state to perform a fitting (a correction; P95:17) on a calculation model (a correction value Toff for each pressure of the heat transfer gas based on the following expression (1), for example, Toff=Tr-Tm   (1); P95:17-20 wherein Tm denotes the temperature of the temperature measurement wafer W' during the plasma generation, and Tr represents a reference temperature; P96) for calculating the power supplied in the transient state using a heat input amount (the total integral of the power equivalent to “the temperature of the temperature measurement wafer W' increased due to the heat input from the plasma generated within the processing chamber 1”; P88:15-17) and a thermal resistance (the thermal resistance between the electrostatic chuck 6 and the semiconductor wafer W or the temperature measurement wafer W'; P159:4-5 [further disclosing] a temperature difference Ta between the electrostatic chuck 6 and the temperature measurement wafer W' whose temperature increased due to the heat input from the plasma is 14.4O C.; P89:6-10, Figs. 7A-7C) as parameters; and

calculating the set temperature (a preset temperature by controlling the heater power supply 30; P56:3-4) of the heater at which the workpiece reaches a target temperature (Yamamoto: P130:2) using the calculated heat input amount and thermal resistance.

	Yamamoto discloses “the power” as mapped above, but is silent regarding
measuring power
	
	However, Westfall discloses, in the same field for “a controller 90” (C6:44) “to heat the workpiece on the platen (electrostatic chuck) to a desired temperature and prevent overheating by transferring heat to the substrate” (C1:9, 45-47 and 50-51, Fig. 8) by “resistive heating elements” (C1:46),

    PNG
    media_image4.png
    1019
    647
    media_image4.png
    Greyscale
),

measuring (Voltage sensors 70, 76 then generating feedback signals; C6:41-47) the power (the voltage of the power from “the power supplies 66, 74”; C6:44-45 [further disclosing] “Voltage sensors 70, 76” of the output power from “the power supplies 66, 74” from the recitation “Voltage sensors 70, 76 then generate feedback signals which are a linear function of the voltage drop across the respective current sensing resistors 68, 78 and supply those signals to a controller 90 that automatically controls the power supplies 66, 74 to increase or decrease the heating current so as to maintain a selected average temperature on the workpiece supporting surface”; C6:41-47)

The advantage of using Westfall’s “Voltage sensors 70, 76 generating feedback signals” is for “a controller 90” (C6:44) “to heat the workpiece on the platen (electrostatic chuck) to a desired temperature and prevent overheating by transferring heat to the substrate” (C1:9, 45-47 and 50-51, Fig. 8) from “resistive heating elements” (C1:46) by “increasing or decreasing the heating current so as to maintain a selected average temperature on the workpiece supporting surface” (C6:45-47) of “the electrostatic chuck” (C6:49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamamoto with Westfall by replacing Yamamoto’s control apparatus 200 having an inherent power sensor with Westfall’s “Voltage sensors 70, 76 generating feedback signals” in order for “a controller 90” “to heat the workpiece on the platen (electrostatic chuck) to a desired temperature and prevent overheating by transferring heat to the substrate” from “resistive heating elements” by “increasing or decreasing the heating current so as to maintain a selected average temperature on the workpiece supporting surface” of “the electrostatic chuck”.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0378092) in view of Westfall (US 7,126,091) as applied to claim 1 above, and further in view of Komino (US 5,584,071).

	Regarding Claim 3, Yamamoto in view of Westfall discloses 
the power monitor (Westfall: “Voltage sensors 70, 76” of the output power from “the power supplies 66, 74” from the recitation “Voltage sensors 70, 76 then generate feedback signals which are a linear function of the voltage drop across the respective current sensing resistors 68, 78 and supply those signals to a controller 90 that automatically controls the power supplies 66, 74 to increase or decrease the heating current so as to maintain a selected average temperature on the workpiece supporting surface”; C6:41-47) measures the supplied power (Yamamoto: the output power from “a heater power supply 30”; P49:14 [in view of] Westfall: the voltage of the power from “the power supplies 66, 74”; C6:44-45) in the non-ignited state (Yamamoto: “Stop of Supply of Power To Heater (Stop of Feedback-Control”; Fig. 7A-7C)  and in the transient state (Yamamoto: “Supply of Heat Transfer Gas”; Figs. 7A-7C wherein temperature fluctuates because of transient power supply)  in a predetermined cycle (Yamamoto: the four intervals between “t0” to “t4”; Figs. 7A-7B),

the parameter calculator (Yamamoto: a calculation unit 203; P71:4, Fig. 5) calculates each of the heat input amount (Yamamoto:  the total integral of the power equivalent to “the temperature of the temperature measurement wafer W' increased due to the heat input from the plasma generated within the processing chamber 1”; P88:15-17) and the thermal resistance (Yamamoto:  (the thermal resistance between the electrostatic chuck 6 and the semiconductor wafer W or the temperature measurement wafer W'; P159:4-5 [further disclosing] a temperature difference Ta between the electrostatic chuck 6 and the temperature measurement wafer W' whose temperature increased due to the heat input from the plasma is 14.4O C.; P89:6-10, Figs. 7A-7C) in every predetermined cycle using the measured power (Westfall: the voltage of the power from “the power supplies 66, 74”; C6:44-45)  in the non- ignited state and in the transient state, and

the plasma processing apparatus (Yamamoto: the processing apparatus 100; 47:2, Fig. 2) further comprises an alarm configured to perform an alert based on a change (Yamamoto: the time history of the total integral of the power equivalent to “the temperature of the temperature measurement wafer W' increased due to the heat input from the plasma generated within the processing chamber 1”; P88:15-17) of at least one of the heat input amount and the thermal resistance calculated by the parameter calculator.

	Yamamoto discloses “change of at least one of the heat input amount and the thermal resistance” as mapped above, but Yamamoto in view of Westfall is silent regarding
an alarm configured to perform an alert based on a change of at least one of the heat input amount and the thermal resistance

	However, Komino discloses, in the same field for “a plasma etching apparatus” (C29:67), 
an alarm (C29:27) configured to perform an alert (alarm; C29:27) based on a change (exceeding a predetermined amount; C29:26-27) of at least one of the heat input amount (the temperature of “the heat transfer medium”; C29:25) and the thermal resistance

	The advantage of using Komino’s alarm is to get an operator’s attention seeking an external input for the emergent operation of the plasma etching apparatus.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (US-20100240154), Koshimizu (US-20100243606), Tanaka (US-20110005686), Zhang (US-20100096109), Ptasienski (US-20130161305).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GYOUNGHYUN BAE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761